Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 1 of 19 PageID 1161



                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                        FORT MYERS DIVISION

                                                                 CASE NO.: 2:16-CV-694-FTM-38CM
 JAMES DARYL WEST,

                     Plaintiff,

 vs.

 JULIE L. JONES,
 Secretary of the Florida Department of
 Corrections;

             Defendants.
 ______________________________________/

                        WEXFORD DEFENDANTS’ 1
      OMNIBUS MOTION TO DISMISS SECOND AMENDED COMPLAINT [DE 21]

            COMES NOW, Defendants, WEXFORD HEALTH SOURCES, INC.; ROBERT

 HEMPHILL, MD; HOWARD WETTERER, MD; KAREN BLANKENSHIP, ARNP; and

 BONNIE LAROSA, RN (collectively the “Wexford Defendants”)                       by and through the

 undersigned counsel, pursuant to Fed.R.Civ.P. 12(b)(6) and files this Motion to Dismiss the

 Second Amended Complaint [DE 168] pursuant to Fed.R.Civ.P. 12(b)(6) and states the

 following in support thereof:

                                                     MOTION

       1.    The allegations in Plaintiff’s Amended Complaint do not state viable claims, and

 therefore the Complaint should be dismissed.

                                         MEMORANDUM OF LAW

 I.         INTRODUCTION


 1
     Please note, Mr. West has not served Dr. Carmelo Berrios.
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 2 of 19 PageID 1162



        Plaintiff, James Darryl West (“Mr. West”) is an inmate in the Florida Department of

 Corrections serving a 30 year sentence for robbery. Mr. West, through his counsel, has filed

 this iteration of his lawsuit against the Wexford Defendants purporting to allege causes of

 action for Violations of the Plaintiff’s Civil Rights Under 42 U.S.C. § 1983 and            the

 Fourteenth and Eighth Amendment to the United States Constitution (Count I), and

 Negligence (Count II) for their deliberate indifference to his serious medical need.

        As argued in more detail below, the Court must dismiss the Second Amended

 Complaint because Mr. West has plead several incorrect and inapplicable legal standards

 which are fatal flaws to the pleading; yet, even if he had used the correct legal standards, the

 facts as alleged do not state a cause of action. Further, Mr. West has plead a claim under

 medical negligence without compliance with statutory presuit requirements and past the

 statute of limitations.

 II.    ARGUMENT

        A. MR. WEST FAILS TO STATE A CAUSE                   OF   ACTION    FOR    DELIBERATE
        INDIFFERENCE TO A SERIOUS MEDICAL NEED.

                1. THE FOURTEENTH AMENDMENT IS INAPPLICABLE IN THIS CASE.

        Preliminarily, it should be noted that in Count I of Mr. West’s Second Amended

 Complaint, he cites a violation of the 14th Amendment. Upon entering the Florida

 Department of Corrections, Mr. West was no longer a pretrial detainee for whom protection

 under the 14th Amendment applied. Said otherwise, 14th Amendment deliberate indifference

 claims govern those actions by pretrial detainees; the 8th Amendment governs those by

 prisoners. Although the caselaw analysis is identical, more appropriately, Mr. West should

 be suing under the 8th Amendment rather than the 14th Amendment. See generally Goebert v.


                                          Page 2 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 3 of 19 PageID 1163



 Lee County, 510 F.3d 1312. Accordingly, any claim purporting to be a violation of the 14th

 Amendment must be dismissed.

                2. MR. WEST HAS PLEAD AN INCORRECT AND INAPPLICABLE LEGAL
                STANDARD: DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED VS.
                DELIBERATE INDIFFERENCE TO CONDITIONS OF CONFINEMENT.

        Throughout the Second Amended Complaint, Mr. West has used an incorrect and

 inapplicable legal standard for the elements of his purported cause of action for deliberate

 indifference to a serious medical need. He alleges throughout that “defendant was

 deliberately indifferent to a substantial risk of serious harm to the Plaintiff, due to a serious

 medical need, and was subjectively reckless in [his/ her] actions when [he/ she] deprived the

 Plaintiff of the minimal civilized measures of life’s necessities. . . .” [DE 168] at ¶¶ 128, 129,

 130, 131, 132, 133, 134, 135, 136, 137, 138, 139, 140, and 141 (emphasis added). These are

 not the elements of deliberate indifference to a serious medical need (as argued below in

 more detail). These elements are for an 8th Amendment violation for deliberate indifference

 to conditions of confinement. See Roberts v. Pichardo, Case No. 11-cv13318, 2012 WL

 12109911 at * 2 (11th Cir., June 1, 2012) citing Chandler v. Crosby, 379 F.3d 1278, 1289

 (11th Cir. 2004) and Hudson v. McMillan, 503 U.S. 1 (1992).

                Conditions that deprive inmates of the minimal civilized
                measures of life’s necessities are violative of the Eighth
                Amendment. Hudson, 503 U.S.1, 9. The Supreme Court
                developed a two-part analysis to analyze condition-of-
                confinement claims. First, under the objective component, the
                condition complained of must be sufficiently serious or extreme,
                such that it poses an unreasonable risk of serious damage to [the
                plaintiff’s] future health or safety. Second, a plaintiff must show
                that the defendants acted with deliberate indifference. Roberts
                at*2 (internal quotes and citations omitted).




                                           Page 3 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 4 of 19 PageID 1164



          Conditions of confinement cases address issues such as high temperature in prison

 cells during the summer months, profound isolation, lack of exercise, stench and filth,

 malfunctioning plumbing, uncontrolled mosquito and insect infestations, etc. See generally

 Hudson at 1291 (internal citations omitted).

          In sum, throughout the entire Second Amended Complaint, Mr. West has used the

 wrong elements for a deliberate indifference to serious medical need cause of action.

 Accordingly, the entirety of Count I must be dismissed.

                    3. MR. WEST HAS PLEAD ANOTHER INCORRECT AND INAPPLICABLE LEGAL
                    STANDARD: DEPRIVATION OF DUE PROCESS OF LAW IN VIOLATION OF THE
                    FOURTEENTH AND THE EIGHTH AMENDMENT.

          Throughout the Second Amended Complaint, Mr. West has alleged that the Wexford

 Defendants

          deprived Plaintiff of due process of law in violation of the Fourteenth
          Amendment and the Eighth Amendment when the defendant was
          deliberately indifferent to a substantial risk of harm to the Plaintiff, due to a
          serious medical need, and was subjectively reckless in [his/ her] actions and
          responsibilities when [he/ she] deprived the Plaintiff of the minimal civilized
          measure of life’s necessities when [he/ she] was aware of the Plaintiff’s
          serious medical need. . . .

          [DE 168] ¶ 130, 134, 135, 136, 137, 138 (emphasis added).

          We’ve established that the Fourteenth Amendment is not applicable to Mr. West, a

 non-pretrial detainee. We’ve established that Mr. West is using the wrong legal elements for

 his stated claim of deliberate indifference to a serious medical need (as opposed to

 conditions-of-confinement). We are now forced to point out that the Eighth Amendment to

 the U.S. Constitution does not contain a due process clause. 2 “Excessive bail shall not be


 2
  Granted, there is a very small sliver of Eighth Amendment jurisprudence wherein an excessive fine is considered a deprivation
 of property without due process of law. Waters-Pierce Oil Co. v. Texas, 212 U.S. 86 (1909). That is not the case here.

                                                        Page 4 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 5 of 19 PageID 1165



 required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.”

 Amendment VIII, United States Constitution. Accordingly, the entirety of Count I must be

 dismissed.

               4. EVEN IF MR. WEST HAD USED THE RIGHT ELEMENTS, THE FACTS AS
               ALLEGED DO NOT STATE A CAUSE OF ACTION FOR DELIBERATE
               INDIFFERENCE TO A SERIOUS MEDICAL NEED.

        Assuming for the purposes of this argument that Mr. West had used the right elements

 for the offense he’s suing for, the facts as alleged do not support deliberate indifference to a

 serious medical need. “‘[D]eliberate indifference to serious medical needs of prisoners

 constitutes the unnecessary and wanton infliction of pain,’ which is prohibited by the Eighth

 Amendment.” Harris v. Leder, 519 Fed.Appx. 590, 595 (11th Cir. 2013) (citing Estelle v.

 Gamble, 429 U.S. 97, 104, (1976) (internal quotation          marks omitted)). “To establish

 deliberate indifference to a serious medical need, an inmate must show: (1) an objectively

 serious medical need that, if left unattended, poses a substantial risk of serious harm (the

 objective component); and (2) that the response made by public officials to that need was

 poor enough to constitute an unnecessary and wanton infliction of pain, and not merely

 accidental inadequacy, negligence in diagnosis or treatment, or even medical malpractice

 actionable under state law (the subjective component).” Harris, 519 Fed.Appx. at 595-96

 (internal quotations and citations omitted). “Disagreement over a matter of medical judgment

 does not constitute cruel and unusual punishment.” Id. at 596. “[T]he question of whether

 governmental actors should have employed additional…forms of treatment ‘is a classic

 example of a matter for medical judgment’ and therefore not an appropriate basis for

 grounding liability under the Eighth Amendment.” Id. (citing Adams v. Poag, 61 F.3d 1537,

 1545 (11th Cir. 1995) (quoting Estelle, 429 U.S. at 107)).
                                          Page 5 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 6 of 19 PageID 1166



        Mr. West has failed to even allege that he had a serious medical need. Although the

 Second Amended Complaint is replete with allegations that Mr. West had a serious medical

 need, nowhere does the Second Amended Complaint allege what that serious medical need

 actually is. There are allegations that he had pain in his back, knee, and right foot—but

 absolutely no allegations, for example, that pain in the back, knee, and right foot amount to a

 serious medical need. This is an essential element to the pleading insofar as Mr. West must,

 at the very least, allege “an objectively serious medical need that, if left unattended, poses a

 substantial risk of serious harm.” Harris, 519 Fed.Appx. at 595-96. As the Court is well

 aware, “Minor, although painful, conditions are not considered serious medical needs for

 Eighth Amendment purposes. Davis v. Jones, 936 F.2d 971, 972 (7th Cir 1991). “[R]outine

 discomfort is ‘part of the penalty that criminal offenders pay for their offenses against

 society.’” See Hudson v. McMillian, 503 U.S. 1, 112 S.Ct. 995, 1001 (1992) citing Rhodes,

 452 U.S. 337; see also Anciza v. Morales, 2011 WL 2174135, 5 (N.D. Fla. 2011); see also

 Smith v. Debruyn, 91 F.3d 146 (7th Cir. 1996); see also Dickson v. Colman, 569 F.2d 1310,

 1311 (5th Cir. 1978).

        Additionally, there must be a showing that the acts of the medical defendants were

 intentional or reckless. Duff v. Prison Health Services, 2011 WL 4542507 at *8 (M.D. Fla.

 2011) (citing Farmer v. Brennan, 511 U.S. 825, 833-38 (1994); Hill v. Dekalb Regional

 Youth Detention Center, 40 F.3d 1176, 1191 n. 28 (11th Cir. 1994) (recognizing that the

 Supreme Court has defined “deliberate indifference” as requiring more than mere negligence

 and has adopted a “subjective recklessness” standard from criminal law)). “The deliberate

 indifference standard is a demanding one, and a showing of negligence is never enough, as

 the Supreme Court has stated that ‘a complaint that a physician has been negligent in
                                          Page 6 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 7 of 19 PageID 1167



 diagnosing or treating a medical condition does not state a valid claim of medical

 mistreatment…’” Duff, 2011 WL 4542507 at *8 (quoting Estelle, 429 U.S. at 104, 106). See

 also McElligott v. Foley, 182 F.3d 1248, 1256 (11th Cir. 1999) (holding that failure to

 diagnose an inmate’s colon cancer did not constitute deliberate indifference, even though it

 could be deemed extremely negligent).

        “In order to properly establish the subjective component of the deliberate indifference

 analysis, the plaintiff must show that: (1) the defendants subjectively knew that a substantial

 risk of harm existed, (2) they disregarded that substantial risk, and (3) their conduct in

 disregarding that risk was more deliberate than mere negligence.” Williams v. Arnold, 207

 Fed.Appx. 980, 984 (11th Cir. 2006). “To establish the subjective component of deliberate

 indifference, the plaintiff must essentially show that the defendant intended to punish the

 plaintiff by depriving the plaintiff of necessary medical care.” Id. at 984. “[W]hen a prison

 inmate has received medical care, courts hesitate to find an Eighth Amendment violation.”

 Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989). See also Miller v. Correctional

 Medical Services, Inc., 2010 WL 3723998 (M.D. Ala. 2010) (dismissing plaintiff’s § 1983

 claims arising from inmate’s death from sepsis due to defendants’ failure to properly treat

 inmate’s decubitus ulcers, or bed sores, on his body; plaintiff’s allegations that defendants

 failed to properly diagnose and treat the inmate, misprescribed medication, failed to provide

 adequate or timely examinations, appropriate monitoring of medical conditions, appropriate

 plans of care, assessment of underlying medical conditions, and failed to follow internal

 policies and protocols for patient records, monitoring      and treatment, may show gross

 negligence or medical malpractice, but did not rise to the level of deliberate indifference);

 Williams v. Arnold, 207 Fed.Appx. 980, 985 (11th Cir. 2006) (concluding that jail officials’
                                          Page 7 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 8 of 19 PageID 1168



 delays in obtaining inmate’s prescription medications for inmate’s serious medical condition

 did not constitute deliberate indifference to support § 1983 claim for Eighth Amendment

 violation); Deese v. City of Jacksonville, 2008 WL 5158289 at *12 (M.D. Fla. 2008)

 (concluding that defendants’ treatment of inmate’s sepsis, infected toe, and gangrene, which

 eventually led to amputation of leg, did not rise to level of deliberate indifference); Lee v.

 Alachua County, 2011 WL 2580162 (N.D. Fla. 2011) (dismissing                inmate’s § 1983

 claim on grounds that alleged medical treatment of inmate’s severe stomach virus did not

 rise to level of deliberate indifference; the defendants’ failure to treat the inmate within the

 medical department and the nurse’s recommendation that the inmate simply stay in bed and

 drink plenty of     water until the virus ran its course did not constitute deliberate

 indifference—disputes in medical judgment do not rise to the level of deliberate

 indifference); Schneider v. Parker, 2011 WL 722759 at *4 (M.D. Fla. 2011) (dismissing

 inmate’s § 1983 claim on grounds that alleged medical treatment of inmate’s staph infection

 and delay in such treatment did not rise to level of deliberate indifference; inmate’s claim

 essentially disagreed with course of treatment prescribed and thus, fails to state a viable

 claim of deliberate indifference to medical care); Kidd v. Maryweather, 2007 WL 2206847 at

 *6 (M.D. Ala. 2007) (concluding that treatment of inmate’s spider bite and resultant staph

 infection and pneumonia and inmate’s contention that he should have been placed in a

 medical observation unit and prescribed other antibiotics did not constitute deliberate

 indifference).

        With regard to the subjective analysis of the deliberate indifference claims, Mr.

 West’s allegations, even if assumed to be true for the purposes of this motion, fail to satisfy

 the subjective component of deliberate indifference. There are no allegations that would
                                          Page 8 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 9 of 19 PageID 1169



 indicate that the Wexford Defendants’ actions were intended to punish Mr. West or

 otherwise recklessly or intentionally hurt him. To the contrary, within Mr. West’s own

 allegations, Dr. Hemphill, Dr. Wetterer, Nurse Blankenship, and Nurse LaRosa examined,

 diagnosed him, and even provided him with pain medication. “After incarceration, only the

 unnecessary and wanton infliction of pain… constitutes cruel and unusual punishment for

 been by the Eighth Amendment.” Whitley v. Albers, 475 U.S. 312, 319 citing Ingraham v.

 Wright, 430 U.S. 651, 670 (1977). “To be cruel and unusual punishment, conduct that does

 not purport to be punishment at all must involve more than ordinary lack of due care for the

 prisoner’s interest or safety.” Id. at 319. “Accordingly, under [Supreme Court cases] Estelle

 and Farmer, deliberate indifference has three components: (1) subjective knowledge of a risk

 of serious harm; (2) disregard of that risk; (3) by conduct that is more than mere negligence.”

 McElligott v. Foley, 182 F.3d 1248 (11 Cir. 1999).

        Moreover, as to the requisite element of causation, Plaintiff has failed to allege that

 the Wexford Defendants’ actions actually caused his injuries. “As with any tort claim, the

 prisoner must show the injury was caused by the defendant’s wrongful conduct.” See Clark

 v. Tucker, 2014 WL 68646 (M.D. Fla. Jan. 8, 2014) 13-CV-2642 citing Goebert v. Lee

 County, 510 F.3d 1312 (11th Cir. 2007). There is not even an allegation that his issues

 worsened through the Wexford Defendants’ care of Mr. West.

               B.     MR. WEST FAILED TO ALLEGE THAT WEXFORD HAD AN
                      UNCONSTITUTIONAL POLICY OR CUSTOM WHICH VIOLATED HIS
                      CONSTITUTIONAL RIGHTS.

        Because Wexford is a corporation, liability only attaches if an official

 unconstitutional policy or custom of the corporation caused the alleged deprivation of

 constitutional rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Buckner
                                          Page 9 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 10 of 19 PageID 1170



  v. Toro, 116 F.3d 450 (11th Cir. 1997) (extending the application of Monell to private

  corporations performing traditional public functions); Marsh v. Butler Cnty., Ala., 268 F.3d

  1014, 1027 (11th Cir. 2001) (en banc) (stating that a “[corporation] is liable under section

  1983 only for acts for which [the corporation] is actually responsible”), abrogated in part by

  Bell Atl. Corp., 550 U.S. at 561-63. Therefore, a corporation’s liability may not be vicarious.

  City of Canton v. Harris, 489 U.S. 378, 385 (1989); Monell, 436 U.S. at 694.

         “A policy is a decision that is officially adopted by the [corporation], or created by an

  official of such rank that he or she could be said to be acting on behalf of the [corporation]. .

  . . A custom is a practice that is so settled and permanent that it takes on the force of law.”

  Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997). “To establish a policy

  or custom, it is generally necessary to show a persistent and widespread practice. Moreover,

  actual or constructive knowledge of such customs must be attributed to the governing body

  of the [corporation].” Depew v. City of St. Mary’s, 787 F.2d 1496, 1499 (11th Cir. 1986).

  The Supreme Court requires “a plaintiff seeking to impose liability on a [corporation] under

  §1983 to identify a [corporate] ‘policy’ or ‘custom’ that caused the plaintiff’s injury.”

  Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 403 (1997).

         However, a plaintiff must do more than merely identify a policy—there must be proof

  the policy was created with “deliberate indifference to its known or obvious consequences.”

  Davis v. DeKalb Cnty. Sch. Dist., 233 F.3d 1367, 1375-76 (11th Cir. 2000); see also Monell,

  436 U.S. 658. That is, “liability under §1983 attaches where—and only where—a deliberate

  choice to follow a course of action is made from among various alternatives by the official or

  officials responsible for establishing final policy with respect to the subject matter in

  question.” Pembaur v. Cincinnati, 475 U.S. 469, 483-84 (1986).
                                           Page 10 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 11 of 19 PageID 1171



         The Brown Court also narrowed the test for causation when it stated:

         [I]t is not enough for a §1983 plaintiff merely to identify conduct properly
         attributable to the municipality. The plaintiff must also demonstrate that,
         through its deliberate conduct, the municipality was the “moving force”
         behind the injury alleged. That is, a plaintiff must show that the municipal
         action was taken with the requisite degree of culpability and must demonstrate
         a direct causal link between the municipal action and the deprivation of federal
         rights.


  Brown, 520 U.S. at 404 (emphasis in original). A plaintiff’s burden is heavy, and the

  Eleventh Circuit described both the required showing and the reason for the heightened

  showing:

         This high standard of proof is intentionally onerous for plaintiffs; imposing
         liability on a municipality without proof that a specific policy caused a
         particular violation would equate to subjecting the municipality to respondeat
         superior liability—a result never intended by section 1983. As the Supreme
         Court has explained, ‘[t]o adopt lesser standards of fault and causation would
         open municipalities to unprecedented liability under §1983. In virtually every
         instance where a person has had his or her constitutional rights violated by a
         city employee, a §1983 plaintiff will be able to point to something the city
         “could have done” to prevent the unfortunate incident.

  Gold v. City of Miami, 151 F.3d 1346, 1351 n.10 (11th Cir. 1998); see also Brown, 520 U.S.

  at 415 (stating that “[w]here a court fails to adhere to rigorous requirements of culpability

  and causation, municipal liability collapses into respondeat superior liability”).

         While a corporation may be liable for deliberate indifference regarding medical care,

  claims of negligence are never enough to satisfy pleading requirements, as “should haves”

  are not grist for constitutional litigation. Estelle, 429 U.S. at 106; Adams v. Poag, 61 F.3d

  1537, 1543 (11th Cir. 1995).

         The Eleventh Circuit reviewed the necessary showing in McDowell v. Brown, 392

  F.3d 1283 (11th Cir. 2004). There, the plaintiff brought section 1983 claims against a


                                           Page 11 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 12 of 19 PageID 1172



  Georgia county, claiming policies constituted and resulted in deliberate indifference to his

  medical needs. Specifically, the plaintiff claimed a policy of understaffing officers to

  transport inmates to the hospital caused a delay in his transport to the hospital.

         In McDowell, an inmate was seen and treated for back pain at a local hospital on June

  5, 1997. At 9:30 the next night, he reported an inability to urinate and difficulty walking, and

  medical personnel in the employ of a private medical contractor decided to send him back to

  the hospital. But transporting officers could only take one inmate at a time, and another

  inmate with trauma was transported first. The next morning, McDowell’s transport was

  bumped several times by mental health inmates, as his condition was not considered an

  emergency and mental health transports were given priority by policy. Later, McDowell

  reported no feeling in his legs; was examined by a physician; his condition deemed

  emergent; and he was taken to the hospital by ambulance. A spinal abscess was diagnosed,

  and surgery was performed. After surgery, McDowell was an incomplete paraplegic. See

  McDowell at 1286-87.

         McDowell arrived at the 11th Circuit after the district court granted summary

  judgment to the county. The court noted the longstanding rule that municipalities cannot be

  vicariously liable in section 1983 cases, and a plaintiff must show a custom or policy

  constituted deliberate indifference and a constitutional violation. Id. at 1289 (citing Monell,

  436 U.S. at 692).

         “This threshold identification of a custom or policy ‘ensures that a municipality is

  held liable only for those deprivations resulting from the decisions of its duly constituted

  legislative body or of those officials whose acts may fairly be said to be those of the

  municipality.’ ” McDowell, 392 F.3d at 1290 (quoting Bd. of County Com'rs v. Brown, 520
                                            Page 12 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 13 of 19 PageID 1173



  U.S. 397, 403-04 (1997)). That identification “prevents the imposition of liability based upon

  an isolated incident.” Id. “Rather, the incident must result from a demonstrated practice.” Id.

  The Eleventh Circuit concluded that “based on these instructions, McDowell must establish

  that the county’s policy was to understaff the field division, and that this practice left the

  division unable to execute medical transports.” Id.

         McDowell could not “point to another occasion when the Jail's understaffing, and

  resulting inability to transport, contributed to or exacerbated an inmate's medical condition.”

  Id. Therefore, the court determined this occurrence was an “isolated incident” rather than a

  “persistent” or “widespread” policy. Id. at 1290-91.

         Next, the McDowell court analyzed whether the “municipality's action was ‘taken

  with the requisite degree of culpability . . . with deliberate indifference to its known or

  obvious consequences.’ ” Id. at 1291 (citing Davis ex rel. Doe v. Dekalb County Sch. Dist.,

  233 F.3d 1367, 1375-76 (11th Cir. 2000)). The court found McDowell could not rely on a

  “generalized policy of understaffing, and a resultant inability to transport.” Instead, he had to

  show the county had a “deliberate intent” to inadequately staff the jail. Id.

         Relying on the Supreme Court's decision in Brown, the McDowell court found that in

  a case “where the plaintiff claims that a municipality's facially valid actions violated his

  constitutional rights . . . , ‘rigorous standards of culpability and causation must be applied to

  ensure that the municipality is not held liable solely for the actions of its employee.’ ”Id.

  (quoting Brown, 520 U.S. at 405). “Congress did not intend municipalities to be held liable

  unless deliberate action attributable to the municipality directly caused a deprivation of

  federal rights.” Brown, 520 U.S. at 415, 117 S.Ct. 1382 (emphasis in original). For municipal

  action “to meet this burden, a plaintiff must demonstrate that the lawful action was ‘taken
                                           Page 13 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 14 of 19 PageID 1174



  with deliberate indifference as to its known or obvious consequences.’ ” McDowell, 392 F.3d

  at 1291 (quoting Brown, 520 U.S. at 407). A “showing of simple or even heightened

  negligence is not enough.” Id. (citing Brown at 407).

         Applying these rules, the Eleventh Circuit found McDowell's argument without merit.

  The court determined there was no evidence the governing body knew of any potential

  medical concerns caused by its decision, and found the policy to be sound. Id. (stating that

  the policy to transport inmates or call an ambulance was a “clear, simple directive that said if

  you cannot transport with your resources you are to call an ambulance for needed medical

  transportation”). McDowell could not establish “that the Board would anticipate that inmates

  would not receive timely medical attention.” Id. at 1292. Thus, the court found the alleged

  constitutional violation was not a “highly predictable consequence” of the county's failure to

  budget and staff the jail. Id.

         The court then considered causation. The county's “deliberate conduct” had to be the

  “moving force” behind McDowell's injury. Id. The court recognized the Supreme Court’s

  caveat in Brown that “[t]o prevent municipal liability for a . . . decision from collapsing into

  respondeat superior liability, a court must carefully test the link between the policymaker's

  inadequate decision and the particular injury alleged.” Id. (quoting Brown, 520 U.S. at 410).

  To “test the link” between the injury and the County's conduct, the McDowell court looked

  “to whether a complete review of the budget decision (and the resulting understaffed Jail)

  reveals that the Board should have known that the injuries were a ‘plainly obvious

  consequence’ of that decision.” Id. (stating that “[w]hile it may be true that the Board’s

  budget decision would make a violation of his constitutional rights ‘more likely,” that alone

  cannot ‘give rise to an inference that a policymaker’s failure to scrutinize the [budget]. . .
                                           Page 14 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 15 of 19 PageID 1175



  produced a specific constitutional allegation)(quoting Brown at 411). Again, relying on

  Brown, the court went on to state that “liability must be premised on a finding that “this”

  budget decision was ‘highly likely to inflict the particular injury’ McDowell suffered.” Id. at

  1292 (quoting Brown at 411) (emphasis in original). The McDowell court stated:

         McDowell did not proffer testimony that members of field division believed
         they could not perform medical transports because of understaffing.
         Additionally, McDowell did not demonstrate that the County was the moving
         force behind his injury, given that the Jail was instructed to request an
         ambulance to transport medical cases to Grady when the field division was
         unavailable. Finally, the record indicates that the consequences associated with
         the Jail's failure to transport McDowell to the hospital in a timely fashion
         never happened before. To hold a municipality liable for any conceivable
         constitutional violation, whether based on past concrete injury or mere
         speculation, would erode its ability to manage and govern.

         Id. at 1292-93.

         Mr. West has two methods to establish Wexford’s unconstitutional policy: (1) an

  officially promulgated unconstitutional policy, or (2) a widespread unconstitutional and

  unofficial custom or practice created by a policymaker for Wexford. In either method, Mr.

  West must prove more than an “isolated incident” but rather a “persistent” or “widespread”

  policy. Mr. West has failed to even allege either. The word “policy” only appears once (in

  reference to Wexford) in the entire Second Amended Complaint. “Upon information and

  belief, Wexford had a policy of denying non-emergency care, including diagnostic testing,

  specialist consultations, pain medication, and surgery in order to save money.” [DE 168] at ¶

  37.    Further, Mr. West must also allege the policy was created with knowledge that his

  injury was a highly probable consequence of the policy’s creation. There is no allegation

  that Mr. West suffered an injury (from Wexford’s alleged customs or policies) let alone that

  the policy was created with the knowledge his injury was a highly probable consequence of


                                          Page 15 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 16 of 19 PageID 1176



  the policy’s creation. Finally, (assuming solely for the sake of this argument) Mr. West

  demonstrated he suffered an injury, there is no allegation that the policy was the “driving

  force” which lead to that injury. In sum, there is not a sufficient claim that Wexford had an

  unconstitutional policy or custom which violated Mr. West’s constitutional rights.

  Accordingly, Count I of the Second Amended Complaint against Wexford should be

  dismissed.

         C.     A DIFFERENCE OF OPINION WITH MEDICAL STAFF ABOUT THE PROPER
                COURSE OF TREATMENT DOES NOT SUPPORT A CLAIM FOR DELIBERATE
                INDIFFERENCE.

         A difference of opinion with medical staff about the proper course of treatment does

  not support a claim for deliberate indifference. Price v. Cameron, No. 2:10-CV-578-FTM-99,

  2012 WL 3536795, at *6 (M.D. Fla. Aug. 14, 2012); (citing Palazon v. Sec'y Dep't of Corr.,

  361 F. App'x 88, 89 (11th Cir.2010) (quoting Adams v. Poaq, 61 F.3d 1537, 1545 (11th

  Cir.1995)(whether defendants “should have employed additional diagnostic techniques or

  forms of treatment ‘is a classic example of a matter for medical judgment’ and therefore not

  an appropriate basis for grounding” constitutional liability); Harris, 941 F.2d at 1505 (a

  difference of medical opinion between the prison's medical staff and the inmate about the

  latter's course of treatment will not support a claim of cruel and unusual punishment).

         From Mr. West’s own allegations in the Second Amended Complaint, it is clear that

  his claim against the Wexford Defendants is based upon a difference of opinion as to his

  medical treatment. Mr. West believed he should have been given muscle relaxers for his

  pain and Dr. Hemphill only gave him ibuprofen. Mr. West believed that Dr. Hemphill

  should have ordered further diagnostics, referred him to a specialist. [DE 168] at ¶¶ 59-63.

  Dr. Hemphill’s diagnosis was these were not indicated. Dr. Wetterer is alleged to have
                                          Page 16 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 17 of 19 PageID 1177



  examined Mr. West but declined his requests to have further diagnostic tests and more

  painkillers. Id. at ¶¶88-91. Nurse Bonnie LaRosa is also alleged to have examined Mr. West

  and even wrote him a “lay-in pass.” Id. at ¶94, 95. Somehow Nurse LaRosa violated his

  right to be free from cruel and unusual punishment when the pass expired, Mr. West had to

  go back to work in the kitchen, and was severely injured by a bag of zucchini. Nurse

  Blankenship is also alleged to have examined Mr. West but refused to send him to a

  specialist or order any additional diagnostic testing. Id. at ¶¶ 79-81.

          The four corners of Mr. West’s Second Amended Complaint demonstrate that all of

  the Wexford Defendants’ at Charlotte CI examined him (some ordering more x-rays, but not

  the one’s Mr. West wanted). But, Mr. West wanted muscle relaxers and a referral to a

  specialist. This amounts to a difference of opinion in treatment, not deliberate indifference.

  Accordingly, Count I of the Second Amended Complaint must be dismissed.

         D.      MR. WEST FAILS TO STATE A CAUSE OF ACTION FOR NEGLIGENCE.

         Plaintiff purports to sue the Wexford Defendants for negligence as seen in Count II. That

  negligence would necessarily be for medical negligence. See Fla. Stat. § 766.106(1)(a) (defining

  a “claim for medical negligence” as a claim “arising out of the rendering of, or the failure to

  render, medical care or services”); see also Corbo v. Garcia, 949 So. 2d 366, 370 (Fla. 2d DCA

  2007) (holding that plaintiff could not show negligence without showing defendants were

  negligent in their medical treatment of plaintiff; therefore, plaintiff’s claim was one for medical

  negligence and subject to the pre-suit requirements of Chapter 766). Mr. West “argues” in the

  Second Amended Complaint that “Wexford’s negligence is not medical malpractice but basic

  negligence for violating a duty of care owed to the Plaintiff to properly train and supervise its

  employees, and of its employees to follow administrative procedures.” [DE 168] at ¶ 155. In the

                                            Page 17 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 18 of 19 PageID 1178



  following two paragraphs of the Second Amended Complaint, Mr. West appears to move from

  simple negligence/ negligent training and supervision to an allegation of premises liability

  negligence. “Wexford and its employees, knew, or should have known that no individual,

  including the Plaintiff, had it within their own power to take the necessary measures to provide

  for his own safety on the premises of Charlotte Correctional Institute.” Id. at 157.

         Simply because Mr. West claims something is simple negligence (or negligent training

  and supervision or premises liability), does not make it so. Johnson v. Kats-Kagan, 2007 WL

  221240 (N.D. Fla. Jan. 25, 2007) (recharacterizing “simple negligence” claim as “medical

  negligence” claim because the alleged wrongful acts were directly related to the improper

  application of medical services and the use of professional judgment or skill).

         As the Court is well aware, Florida has a presuit notice and investigation framework,

  requiring strict adherence before a medical negligence action can be filed. See Fla. Stat. Chapter

  766. Mr. West has not alleged compliance with those requirements. This subjects the proposed

  Second Amended Complaint to dismissal as a matter of law. See Kellar v. FDOC, Case No. 14-

  cv-84, 2015 WL 1296030 (N.D. Fla. March 22, 2015).

         Further, the two year statute of limitations on medical negligence has passed. See, e.g.,

  Johnson v. McNeil, 278 F. App’x 866, 872 & n.3 (11th Cir. 2008) (affirming dismissal with

  prejudice for failure to comply with Chapter 766 where the statute of limitations had already

  expired); R.W. v. Armor Correctional Health Servs., Inc., 830 F. Supp. 2d 1295, 1303 (M.D. Fla.

  2011) (“Since the applicable two-year statute of limitations for medical malpractice claims has

  expired. Plaintiff has lost her right to cure her failure to file the pre-suit requirements.”).

  Accordingly, Count II (Negligence) of the Second Amended Complaint must be dismissed.




                                             Page 18 of 19
Case 2:16-cv-00694-SPC-UAM Document 170 Filed 04/24/19 Page 19 of 19 PageID 1179



  III.    CONCLUSION AND PRAYER FOR RELIEF

          For the foregoing reasons, the Second Amended Complaint should be dismissed.

                              CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that a true and correct copy of the foregoing was E-filed

  with the Clerk of Court through the CM/ECF system on April 24, 2019 and e-served by the

  Clerk of the Court to: Stanley W. Plappert, Esquire, The Florida Legal Advocacy Group,

  P.A., Attorney for Plaintiff, Inmate, James D. West, (DC#651314), 1024 E. Silver Springs

  Boulevard, Ocala, FL 34470; Telephone: (352) 732-8030; Facsimile; (888) 399-3129;

  SWP@TheFloridaLegalAdvocacyGroup.com; and to Caroline Johnson Levine, Esquire,

  Office of the Attorney General, General Civil – Tampa, Attorney for Defendant, Julie L.

  Jones, Secretary of the Florida Department of Corrections, 501 E. Kennedy Blvd., Suite

  1100,       Tampa,        FL        33601,       Telephone:       (813)       577-4571;

  caroline.johnsonlevine@myfloridalegal.com; deborah.mason@myfloridalegal.com.



                                          CHIMPOULIS & HUNTER P.A.
                                          Attorneys for Defs/ Wexford Defendants
                                          150 South Pine Island Road - Suite 510
                                          Plantation, FL 33324
                                          Phone: (954) 463-0033 / FAX: (954) 463-9562


                                                  /s/ Alexander Dombrowsky
                                           BY:    ALEXANDER DOMBROWSKY, ESQ.
                                                  Florida Bar No.: 186260
                                                  Email – adombrowsky@chl-law.com
                                                  M. KATHERINE HUNTER, ESQUIRE
                                                  Florida Bar No.: 981877
                                                  Email – khunter@chl-law.com




                                        Page 19 of 19
